                  Case 5:20-mj-01850 Document 1 Filed on 09/17/20 in TXSD Page 1 of 2
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                    Southern District of __________
                                                 __________              Texas

                  United States of America                         )
                             v.                                    )
                      Norberto GOMEZ
                                                                   )      Case No.
                                                                   )
                                                                   )
                                                                   )
                                                                   )
                          Defendant(s)


                                                CRIMINAL COMPLAINT
    I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
    On or about the date(s) of                 September 16, 2020         in the county of    Webb                            in the
     Southern          District of            Texas            , the defendant(s) violated:

     Code Section                                                           Offense Description
     21 USC § 952                              The defendant, a citizen of The United Mexican States, did knowingly and
                                               unlawfully import from a place outside the United States, to-wit: The United
                                               Mexican States, to a place inside the United States, to-wit: Laredo, Texas a
                                               controlled substance listed under Schedule II of the Controlled Substance
                                               Act, to wit; approximately 8.88 kilograms of heroin and approximately 35.68
                                               kilograms of methamphetamine.




         This criminal complaint is based on these facts:
Attachement A

         ✔ Continued on the attached sheet.
         u

                                                                                              /s/ Ryan M. DiAndrea
                                                                                              Complainant’s signature

                                                                                      Ryan M. DiAndrea, Special Agent
                                                                                               Printed name and title

Sworn to before me and signed in my presence.


Date: September 18, 2020
                                                                                                 Judge’s signature

City and state:                          Laredo, Texas                             John A. Kazen, U.S. Magistrate Judge
                                                                                               Printed name and title
      Case 5:20-mj-01850 Document 1 Filed on 09/17/20 in TXSD Page 2 of 2




                                          Attachment “A”

I, Ryan DiAndrea, a Special Agent with Homeland Security Investigations, have knowledge of
the following facts:


    1. On September 16, 2020, Norberto GOMEZ, a citizen of The United Mexican States, and United
        States Lawful Permanent Resident, presented for admission into the United States via the Juarez
        Lincoln Bridge Port of Entry in Laredo, TX. GOMEZ was operating a Silver Chevrolet
        Silverado and was the sole occupant of the vehicle. At primary inspection GOMEZ presented
        his Lawful Permanent Resident card and made a negative declaration for fruits, plants, meat,
        alcohol, drugs and money over $10,000.00. GOMEZ stated to the CBP Officer that he had
        traveled to San Luis Potosi, Mexico to have his vehicle repaired. The inspecting CBP Officer
        observed that the vehicle had what appeared to be new tires and excessive balancing weights on
        the wheels of the rear two tires. The CBP Officer asked GOMEZ how old the tires were on his
        vehicle, and GOMEZ appeared to be confused and nervous. GOMEZ stated to the CBP Officer
        that the vehicle and all the contents belonged to him. The CBP Officer referred the vehicle
        driven by GOMEZ for secondary inspection.

    2. At secondary inspection, the CBP Officers conducted a physical inspection of the vehicle and
        luggage contained therein. The physical inspection of the vehicle and contents were negative.
        During the inspection, GOMEZ again made a negative declaration to the CBP Officers. GOMEZ
        and his vehicle were then referred for a non-intrusive vehicular inspection (x-ray).

    3. During the x-ray inspection CBP Officers observed anomalies in both rear tires of the vehicle
        operated by GOMEZ. A CBP K9 and its CBP Officer handler were requested to respond to the
        x-ray inspection area to conduct a free air sniff of the vehicle. A free air sniff of the air from the
        rear tires from GOMEZ’s vehicle resulted in a positive alert from the CBP K9. GOMEZ and his
        vehicle were then referred again to the secondary inspection area for further inspection.

    4. The rear tires of GOMEZ’s vehicle were removed from the wheels and metal containers were
        observed to be welded to the wheels. The metal containers were opened and a total of 12
        bundles of suspected narcotics were extracted. Field tests of the contents of the bundles were
        positive for two containing black tar heroin and ten containing crystal methamphetamine. The
        total weight of the black tar heroin bundles was approximately 8.88 kilograms and the crystal
        methamphetamine bundles weighed approximately 35.68 kilograms.

    5. Homeland Security Investigations (HSI) Special Agents (SAs), with the assistance of a Spanish
        speaking CBP Officer, advised GOMEZ of his rights pursuant to Miranda in the Spanish
        language, both verbally and in writing. GOMEZ waived his Miranda rights, both verbally and in
        writing, and agreed to answer questions.

    6. GOMEZ stated to the Agents he traveled to San Luis Potosi, Mexico to visit family because a
        relative had passed away. GOMEZ stated he had the rear brakes and differential of his vehicle
        repaired by a mechanic in Mexico, and the tires on his vehicle were purchased approximately
        four months prior.

    7. GOMEZ was thereafter taken into custody.
